Wright, O. J.,
dissentmg. — I desire to say, that I am *136satisfied from the proof, that respondent had actual continuous possession of the property in controversy, with the intention to foreclose, for more than ten years before the institution of this suit — and, as a consequence, under the rule laid down in the foregoing opinion, I should he compelled to hold, that complainant’s action was barred — my conclusion from the testimony, is different from that arrived at by a majority of the court. I think the decree below should be affirmed.